Citation Nr: 0500291	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran had 20 years of active duty terminating with his 
retirement in February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In June 2004, the RO granted service connection for 
obstructive sleep apnea at a 50 percent rating, and service 
connection for degenerative joint disease of the lumbar spine 
at a 10 percent rating.


FINDINGSOF FACT

Carpal tunnel syndrome, first diagnosed many years after 
service, is not of service origin or related to any incident 
in service.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a June 2002 statement of 
the case, a January 2003 supplemental statement of the case, 
and VCAA letters were sent in July 2001, September 2001, and 
July 2002.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The July 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the July 2001 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

In a January 2002 statement, the veteran maintains that he 
was having problems with his hands when he was still on 
active duty, and at that time, the diagnosis was tendonitis.  
He states that later the diagnosis was changed to carpal 
tunnel syndrome.  

The veteran's service treatment records are negative for 
complaints of, or treatment for, any hand or neurological 
disorders.  The veteran's service medical records do not 
include a diagnosis of tendonitis. 

The veteran's August 1967 and December 1969 discharge 
examinations showed no abnormality of the neurological system 
or upper extremities.  Of record is an undated Fleet Reserve 
examination (retirement examination), which showed decreased 
limitation of motion of the proximal interphalangeal joint of 
the left index finger.  The neurological system was 
clinically evaluated as normal.  It was remarked that the 
veteran was referred for a neurological consultation and that 
he was qualified for discharge pending the neurological 
evaluation.  A September 1984 consultation sheet reflects 
that the veteran was to be discharged in September 1984 but 
on the discharge examination he reported sleeping problems 
and a neurological consult was made.  The neurological 
reports, dated from September to November 1984 reveal a 
diagnosis of probable obstructive sleep apnea.  These reports 
contain no finding or complaint relative to carpal tunnel 
syndrome.  A February 1985 retirement examination showed no 
abnormality of the neurological system or upper extremities.  

The veteran was treated at a military facility from 1995 to 
1997 for several complaints.  In February 1995 that the 
veteran complained of numbness in his little finger, 
beginning 4 years prior, then numbness in the ring finger, 
and then the other fingers.  There was good hand grip.  The 
examiner's assessment was possible carpal tunnel syndrome. A 
January 1996 treatment record indicates that the veteran was 
a welder and auto mechanic.  He complained of numbness in the 
ulnar forearm and ring and little fingers, beginning 10 years 
prior, and becoming progressively more severe and involving 
all of the hand.  The assessment was nerve entrapment.  

A February 1996 neurosurgery consult at the Portsmouth Naval 
Medical Center indicates that the veteran reported more than 
10 years of numbness in the right small finger, which had 
progressed to include the entire hand, and most recently with 
numbness including the ulnar aspect of the forearm.  No 
"frank" weakness, though in general, the right arm was not 
as strong.  Tingling numbness was worse than the pain, and 
symptoms were worse on awakening in the morning.  No neck 
pain, no left arm symptoms.  No trauma to his arm except a 
remote sprain of the left elbow as an adolescent.  On 
physical examination, there was positive Tinel's on the 
right, negative Phalen's, and no muscle wasting.  The 
assessment was probable CTS (carpal tunnel syndrome), though 
maybe entrapment at Guyon's canal.  Strength was intact.  

A November 1998 VA examination indicates that the veteran 
reported having problems with his hands beginning in 1982.  
He stated that he went to physicians regarding the condition, 
but it was passed off as numbness from sleeping on his 
fingers the wrong way.  He reported that he had trouble with 
his right hand for some years, and was diagnosed with 
tendonitis.  He stated that he worked as a welder, and was 
unable to work for long periods of time because he would lose 
grip strength.  He had pain, weakness, stiffness, recurrent 
subluxation, swelling, instability, fatigue, and lack of 
endurance in his right hand.  He always had pain and numbness 
in his right hand and fingers.  When cold, he had trouble 
holding things.  When he would have a significant flare-up, 
he would drop his electric welder in the middle of a weld.  
He had no constitutional symptoms of his joint condition, and 
he had no prosthetic implants.  

On examination, the veteran's dominant hand was his right 
hand.  The veteran required no device.  Examination of the 
elbow revealed no findings on the right or left.  Examination 
of the muscles and tendons of the forearm showed no findings.  
There was no significant tenderness, swelling, or erythema in 
the tendons of the hand or forearms.  The veteran was able to 
make a fist.  He was able to approximate his fingers to the 
transverse fold of the palm on both sides.  The veteran's 
grip strength was significantly decreased, although he was 
able to make a fist bilaterally.  The veteran was able to tie 
his shoelaces with difficulty, fasten buttons with 
difficulty, bilaterally.  He was able to pick up a piece of 
paper and tear it with both hands without any difficulty.  He 
was able to pick up a pen, but he was unable to grasp it 
tightly with either hand.  He had no constitutional signs of 
arthritis.  There was significant decrease in the sensation 
of the hands and the first 3 fingers bilaterally.  There was 
a positive Tinel's sign bilaterally.  X-rays of the right 
forearm revealed early degenerative arthropathy involving the 
right elbow joint, no fractures or dislocation were noted, 
and the visualized bony structures were intact.  X-rays of 
the right hand were normal, no fractures or dislocation were 
noted, and the visualized bony structures were intact.  X-
rays of the left hand were normal except for a 2mm radiopaque 
foreign body embedded in the soft tissue along the radial 
aspect of the proximal phalanx of the left thumb, and there 
were no underlying bony abnormalities.  

The diagnosis was no current evidence of right arm, little 
finger, or left hand tendonitis; no current evidence of right 
hand tendonitis; and bilateral carpal tunnel syndrome.  The 
examiner noted that although nerve conduction studies were 
not performed, he believed they should be done to confirm the 
diagnosis, although he noted that the physical evidence was 
overwhelming and there was absolutely no evidence of 
tendonitis on either hand.  He stated that he was confident 
that the veteran's condition would ultimately be diagnosed as 
carpal tunnel syndrome, which was never diagnosed while he 
was in the military, although history suggested that the 
condition was present for a number of years.  The examiner's 
diagnosis was based on the existence of significant tingling 
and numbness bilaterally, with significant weakness in the 
grip strength of the hands bilaterally.  The examiner 
explained that because of the carpal tunnel syndrome, the 
veteran had minimal difficulties performing some of his 
activities of daily living, such as dressing and grasping 
items.  

With respect to the veteran's usual occupation, the examiner 
noted that the veteran was completely disabled as a result of 
his condition.  Specifically, the veteran was unable to grasp 
with any reliability, and he was able to push, but was only 
able to pull items with difficulty, especially when pulling 
would require significant grip strength.  The veteran was 
unable to twist an item with any reliability.  He was able to 
probe, write, and touch, and express himself with his hands 
without difficulty.

An August 1999 private treatment record indicates that the 
veteran complained of bilateral hand neuralgia that he 
believed was secondary to carpal tunnel syndrome.  The 
veteran reported that he thought the carpal tunnel syndrome 
was somehow related to the steel working activity he engaged 
in while in the Navy.  He stated that the neuralgia first 
began in the right hand, primarily in the ulnar distribution, 
and finally started to affect the left side.  He had not had 
neurological testing on his hands.  There was no trauma to 
his hands or elbows.  There was no particular activity that 
aggravated the neuralgia.  The assessment was bilateral hand 
neuralgia, rule out CTS.  The veteran was referred to a 
neurologist for a neurologic evaluation, including the 
appropriate studies, to elucidate the etiology of the 
veteran's bilateral hand neuralgia.

A September 1999 private neurologic examination revealed a 
diagnosis of bilateral carpal tunnel syndrome, and 
generalized sensorimoter peripheral neuropathy, likely due to 
underlying diabetes.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability that is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  

In such a case, the post-service condition will be service 
connected however remote from the time of service, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A lay person is competent to relate facts within his own 
observation and recollection, such as visible symptoms.  
However, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The service medical records are negative for any complaints 
or finding diagnostic of carpal tunnel syndrome.  A Fleet 
Reserve examination apparently conducted in August 1984 
showed decreased limitation of motion of the proximal 
interphalangeal joint of the left index finger.  However, 
this finding, in and of itself, is not diagnostic of carpal 
tunnel syndrome.  

Additionally, an evaluation conducted at that time clinically 
evaluated the neurological system as normal.  Furthermore, at 
the time of his February 1985 retirement examination, no 
abnormality of the hands or neurological system was shown.  

The first post-service evidence of carpal tunnel syndrome was 
in 1995, when the veteran complained of numbness in his 
little finger, beginning 4 years prior, then numbness in the 
ring finger, and then the other fingers.  The examiner gave a 
diagnosis of possible carpal tunnel syndrome.  This is 
approximately 10 years after service.  Bilateral carpal 
tunnel syndrome was subsequently diagnosed.  

There is no medical evidence of record that relates the 
current diagnosis of carpal tunnel syndrome to service, 
except for the November 1998 VA examination, in which the 
examiner noted that the veteran's condition of carpal tunnel 
syndrome, which was never diagnosed while he was in the 
military, was present for a number of years.  However, it is 
noted that the examiner's assessment that the veteran may 
have had carpal tunnel while in service, has limited 
probative value, as it is merely a recitation of the 
veteran's self- reported and unsubstantiated history.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 
Vet. App. 229 (1993).  Accordingly, the Board is of the 
opinion that service connection for carpal tunnel syndrome is 
not warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); see Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


